Citation Nr: 1500199	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-46-694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for rhinitis.  

2.  Entitlement to service connection for residuals of a head trauma, to include seizures.  

3.  Entitlement to an initial compensable rating for sinus disability.  

4.  Entitlement to an initial compensable rating for recurrent cystitis.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 





INTRODUCTION

The Veteran had active military service from July 1985 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This case was previously before the Board in April 2014.  As will be discussed below, the RO/AMC did not substantially comply with all of the remand directives.  As such, the Board finds that another remand for VA examinations for some of the issues is necessary at this time.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of a sinus disability and residuals of head trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Rhinitis likely had its onset in service.  

2.  The Veteran does not currently have a diagnosis of cystitis.  


CONCLUSIONS OF LAW

1.  Rhinitis was incurred in active military service. 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2014).

2.  The criteria for an initial compensable evaluation for chronic cystitis have not been met.  38 U.S.C.A. §§ 155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.115b, Diagnostic Code 7512 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rhinitis 

The Veteran seeks service connection for rhinitis.  

Generally, in order to establish service connection, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The veteran has a current disability of rhinitis as noted in the June 2014 VA examination and private records of Dr. M.K.K.  

Service treatment records reflect the veteran was treated for congestion and sinus symptoms.  Of particular significance, a November 1998 record noted follow up to allergy testing that reflected complaints of sinus pressure and congestion despite antibiotic treatment and indicated an allergy to dust mites.  A March 1999 record noted that a prior sinus computed tomography scan showed mucoperiosteal thickening of ethmoid sinuses and right frontal sinuses.  A February 2000 record noted complaints of sinus pressure, rhinorrhea, post-nasal drip, and cough and the diagnosis was seasonal allergic rhinitis.  Other service records continue to note complaints and treatment of allergic rhinitis.

Finally, the June 2014 VA examiner concluded that the rhinitis was at least as likely as not incurred in or caused by service.  The examiner explained that the Veteran was treated for allergic rhinitis in the military and after retirement by the same ear, nose and throat consultant.  The examiner noted that there was allergy testing, medication and surgery was considered for sinusitis.  The examiner noted there was proximate and continuous intercedent medical treatment.  The examiner further explained that sinusitis and allergic rhinitis are commonly found together clinically.  It is difficult to separate out where the sinusitis starts and ends and the allergic rhinitis starts and ends.  Most treatments cover both, as in this situation.  The examiner cited extensively from Harrison's Internal Medicine (2014) and explained that the source mentioned the connection between sinusitis and allergic rhinitis.  The examiner concluded there was sufficient material medical information to establish a nexus between the Veteran's current allergic rhinitis condition and service.  

The Veteran should be aware, however, that VA regulations specifically prohibit assigning a disability evaluation of the same disability under various diagnoses, a practice known as pyramiding. 38 C.F.R. § 4.14 (2014).  Therefore, even though service connection is being granted, this disability may be incorporated with, and not added to, the ratings already assigned.

Cystitis 

The Veteran was service connected for recurrent cystitis in a July 2006 rating decision with an effective date of August 2005.  At that time, the Veteran received a noncompensable evaluation under diagnostic code 7512.  The Veteran filed a notice of disagreement with her rating May 2007 and a VA-Form 9 in November 2011.  On her VA-Form 9, she stated that she continues to have infections of the urinary tract and as such, her cystitis warrants a higher disability rating.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for cystitis.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under DC 7512, cystitis, chronic, including interstitial and all etiologies, infectious and non-infectious, is to be rated as voiding dysfunction. 38 C.F.R. § 4.115b, DC 7512. 

Voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows: A 20 percent evaluation is warranted where the veteran requires the wearing of absorbent materials which must be changed less than 2 times per day; a 40 percent evaluation is warranted for urine leakage/incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day; and a 60 percent evaluation is warranted for urine leakage/incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 38 C.F.R. § 4.115a.

Urinary frequency is rated as follows: A 10 percent evaluation is warranted for a daytime voiding interval between two and three hours, or; awakening to void two times per night; a 20 percent evaluation is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night; and a 40 percent evaluation is warranted for a daytime voiding interval less than one hour, or; awakening to void five or more times per night. Id.

Obstructive voiding is rated as follows: A noncompensable evaluation for obstructive symptomatology with or without stricture disease requiring dilatation 1-2 times per year; a 10 percent evaluation is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months; and a 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization. Id.

The Veteran underwent a VA examination in September 2014.  The examiner stated the Veteran had no symptoms of voiding dysfunction.  This includes urethral or bladder calculi, symptomatic bladder or urethral infections, bladder fistula, urethral fistula, a neurogenic or severely dysfunctional bladder, bladder injury, bladder surgery or any renal dysfunction.  The examiner stated that after reviewing the available medical evidence on record, patient history and examination, there is insufficient evidence to warrant a current diagnosis of chronic cystitis.  

As such, since the Veteran's cystitis seems to be well controlled, an evaluation for a higher disability is not appropriate at this time.  The medical evidence does not support a finding of wearing absorbent materials that must be changed at least twice, a voiding interval of two to three hours or awakening at least twice at night to void or marked obstructive symptomatology.  The Board encourages the Veteran to monitor her condition and if there is any significant change, she should contact the RO and schedule an examination.  

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.

In the present case, the Veteran does not carry a current diagnosis of cystitis or she has cystitis that is in remission; therefore, the rating criteria adequately contemplates the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extraschedular disability rating is not warranted.

Further in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Service connection for rhinitis is granted.  

The claim for an initial compensable rating for cystitis is denied.  


REMAND

As noted above, the claims of entitlement for residuals of head trauma, to include seizures and an initial compensable rating for sinusitis was previously before the Board in April 2014.  At that time, the Board remanded these claims for further development.  

Specifically, the Board stated that regarding the claim of service connection for residuals of head trauma, the Veteran was afforded a VA examination in October 2013; and the VA medical opinion appears partially based on no documentation of traumatic brain injury (TBI) found on VA examination in 2006 and "[n]o diagnosis of TBI or residual of TBI."  That examiner did not indicate that the Veteran had experienced seizures.  However, the Veteran reported having seizures in service and after service.  A private treatment record from Dr. D. K. reflects diagnosis of a seizure disorder in 2007, which is evidence of a current disability for VA purposes. See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the claim was remanded for an opinion to determine the current nature and likely etiology of residuals of the Veteran's head trauma, to include the reported seizures. 

Upon review of the medical opinion obtained in June 2014 the Board finds that the remand instructions were not followed.  Specifically, while the examiner noted a current diagnosis of seizure and the fact the Veteran was on seizure medication the only rationale for the finding that the condition was less likely related to service was "there were no events I am aware of that would have been more likely than not, be related to the patient's seizure disorder."  Although the examiner outlined the reported histories of a fall in 1980, 1987, and 2007, the examiner did not discuss the fact that the Veteran had seizures in service in the rationale.  The examiner did not discuss the treatment records and diagnoses of seizures from Dr. D.K.  As such, the Board is remanding this matter once again for a complete medical opinion.  

In regards to claim of an initial compensable rating for sinusitis, the Board finds that there are two conflicting examinations from June 2014 and September 2014.  On the June examination, it states that the Veteran had 7 or more non-incapacitating episodes stemming for her sinus disability.  However, on the examination performed in September 2014, the examiner stated that the Veteran had no non-incapacitating episodes in the past 12 months.  The Board finds that this inconsistency is particularly concerning given the proximity in time of the two examinations.  As such, the Board is remanding for a new examination to reconcile the conflicting findings.  

Accordingly, the case is REMANDED for the following action:

1.  The R.O. is requested to schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the residuals to head trauma (to include seizures).  The claims folder and all pertinent records must be made available to the examiners for review. All appropriate testing should be conducted. 

Based on the examination and review of the record the examiner is asked to provide an opinion and rationale to the following:  

a) Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed seizure disorder was incurred in or is otherwise related to service?  The examiner must discuss the report of seizures and the service records concerning syncope and fainting (see e.g. April 1986 emergency care record and neurology consultation; July 1988 service record; May 1991 service record).

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  The RO is requested to schedule the Veteran for an appropriate VA examination to ascertain the current severity of the Veteran's sinusitis.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for sinusitis.  The examiner is specifically asked to detail the number of incapacitating episodes and non-incapacitating episodes the Veteran has experienced in the last 12 months.  

3.  Following completion of the above and any other development deemed proper, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


